Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the claims filed 01/19/2022. Claims 1-3 and 5-34 are presently pending and are presented for examination. 

Response to Arguments
Applicant’s arguments, see pages 11-13, filed 05/31/2022, with respect to the rejection(s) of claim(s) 1-3, 17, and 18 under 35 U.S.C. §103 as unpatentable under Balutis et al. US 20160174459 A1 (“Balutis”) in view of Jiang et al. US 20190217476 A1 (“Jiang”), Smid et al. US 20080262669 A1 (“Smid”), Shin et al. US 20180149753 A1 (“Shin”), and Johnson et al. US 20180060396 A1 (“Johnson”) have been fully considered and are persuasive. Applicant argues on page 11 that Balutis in view of Jiang, Smid, Shin, and Johnson do not teach the new elements of claims 1 and 17. Specifically, Balutis in view of Jiang, Smid, Shin, and Johnson do not teach “initializing the dynamic environment based on a graph having nodes and edges connecting different pairs of the nodes, wherein the dynamic environment comprises pathways, wherein each edge of the edges corresponds to one and only one of pathways of the dynamic environment…” Similarly, applicant argues that Balutis in view of Jiang, Smid, Shin, and Johnson do not teach “determining an initial global path connecting the start location with the selected destination via one or more pathways corresponding to the edges of the graph” in page 12. The amendments to these claims have indeed overcome the rejection. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Eade et al. US 10503760 B2 (“Eade”) in view of Smid et al. US 20080262669 A1 (“Smid”), and Jiang et al. US 20190217476 A1 (“Jiang”).
Applicant's arguments, see page 14, filed 05/31/2022, regarding the rejection of dependent claims 2, 3, and 18, have been fully considered but they are not persuasive. Applicant argues that these claims should be allowable because they depend from claims 1 and 17, and thus are allowable if claims 1 and 17 are allowable. However, as discussed above, claims 1 and 17 are not allowable, and so the dependent claims 2, 3, and 18 are not allowable.
Applicant's arguments, see page 15, filed 05/31/2022, regarding the rejection of claims 5-11 and 13, have been fully considered but they are not persuasive. Applicant argues that these claims should be allowable because they depend from claims 1 and 17, and thus are allowable if claims 1 and 17 are allowable. However, as discussed above, claims 1 and 17 are not allowable, and so the dependent claims 5-11 and 13 are not allowable, at least for that reason. Applicant also argues that these claims recite features making them patentable in their own right, but makes no specific arguments regarding claims 5-9, 11, and 13. In the absence of arguments, the rejection of these claims still stands. Applicant does make an argument for claim 10, stating that claim 10 recites “generating a localized map sequence comprising a plurality of localized maps corresponding to positions of the agent AV traversing the planned path, wherein each localized map of the localized map sequence comprises a sub- portion of the dynamic environment centered about a respective position of the agent AV. However, this argument is moot, as the claim is now rejected under Eade et al. US 10503760 B2 (“Eade”) in view of Smid et al. US 20080262669 A1 (“Smid”), Jiang et al. US 20190217476 A1 (“Jiang”) and Erignac US 7606659 B2 (“Erignac”).
Applicant's arguments, see page 16, filed 05/31/2022, regarding the rejection of dependent claim 12, have been fully considered but they are not persuasive. Applicant argues that this claim should be allowable because they depend from claim 11, and thus is allowable if claim 11 is allowable. However, as discussed above, claim 11 is not allowable, and so the dependent claim 12 are not allowable.
Applicant's arguments, see page 16, filed 05/31/2022, regarding the rejection of dependent claim 14, have been fully considered but they are not persuasive. Applicant argues that this claim should be allowable because they depend from claim 13, and thus is allowable if claim 13 is allowable. However, as discussed above, claim 13 is not allowable, and so the dependent claim 14 are not allowable.
Applicant's arguments, see page 17, filed 05/31/2022, regarding the rejection of dependent claims 15 and 16, have been fully considered but they are not persuasive. Applicant argues that these claims should be allowable because they depend from claim 1, and thus are allowable if claim 1 is allowable. However, as discussed above, claim 1 is not allowable, and so the dependent claims 15 and 16 are not allowable.
Applicant's arguments, see page 17, filed 05/31/2022, regarding the rejection of dependent claims 19-21, have been fully considered but they are not persuasive. Applicant argues that these claims should be allowable because they depend from claim 17, and thus are allowable if claim 17 is allowable. However, as discussed above, claim 17 is not allowable, and so the dependent claims 19-21 are not allowable.
Applicant's arguments, see page 18, filed 05/31/2022, regarding the rejection of dependent claims 22-26 and 28, have been fully considered but they are not persuasive. Applicant argues that these claims should be allowable because they depend from claim 17, and thus are allowable if claim 17 is allowable. However, as discussed above, claim 17 is not allowable, and so the dependent claims 22-26 and 28 are not allowable.
Applicant's arguments, see page 18, filed 05/31/2022, regarding the rejection of dependent claim 27, have been fully considered but they are not persuasive. Applicant argues that this claim should be allowable because they depend from claim 17, and thus is allowable if claim 17 is allowable. However, as discussed above, claim 17 is not allowable, and so the dependent claim 27 are not allowable.
Applicant's arguments, see page 18, filed 05/31/2022, regarding the rejection of dependent claim 29, have been fully considered but they are not persuasive. Applicant argues that this claim should be allowable because they depend from claim 17, and thus is allowable if claim 17 is allowable. However, as discussed above, claim 17 is not allowable, and so the dependent claim 29 are not allowable.
Applicant’s arguments, see pages 19-20, filed 05/31/2022, with respect to the rejection(s) of claims 30-32 under Balutis et al. US 20160174459 A1 (“Balutis”), Jiang et al. US 20190217476 A1 (“Jiang”), Zimmerman US 20080077511 A1 (“Zimmerman”), Smid et al. US 20080262669 A1 (“Smid”), Shin et al. US 20180149753 A1 (“Shin”), and Johnson et al. US 20180060396 A1 (“Johnson”) have been fully considered and are persuasive. Like with claims 1 and 17, the amendments to the claims have overcome the rejection. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Eade et al. US 10503760 B2 (“Eade”) in view of Smid et al. US 20080262669 A1 (“Smid”) and Jiang et al. US 20190217476 A1 (“Jiang”).
Applicant's arguments, see page 20, filed 05/31/2022, regarding the rejection of dependent claim 33, have been fully considered but they are not persuasive. Applicant argues that this claim should be allowable because they depend from claim 30, and thus is allowable if claim 30 is allowable. However, as discussed above, claim 30 is not allowable, and so the dependent claim 33 are not allowable.
Applicant's arguments, see page 20, filed 05/31/2022, regarding the rejection of dependent claim 34, have been fully considered but they are not persuasive. Applicant argues that this claim should be allowable because they depend from claim 30, and thus is allowable if claim 30 is allowable. However, as discussed above, claim 30 is not allowable, and so the dependent claim 34 are not allowable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 17-18, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Eade et al. US 10503760 B2 (“Eade”) in view of Smid et al. US 20080262669 A1 (“Smid”) and Jiang et al. US 20190217476 A1 (“Jiang”).
	Regarding Claim 1. Eade teaches a method for adaptive path planning with respect to a dynamic environment (A method of generating a digital map for use by an autonomous vehicle [Claim 1], wherein the environment may be a dynamic environment comprising both static and moving obstacles [Column 13, lines 37-49]), the method comprising: 
	initializing the dynamic environment based on a graph having nodes and edges connecting different pairs of the nodes, wherein the dynamic environment comprises pathways, wherein each edge of the edges corresponds to one and only one of pathways of the dynamic environment and the nodes define interactions between the pathways defined by the edges, and wherein each of the edges is associated with a weight representing a travel distance of the corresponding pathway of the pathways (In FIG. 15, a subgraph (a type of graph) that is initialized in block 504, wherein the subgraph is a data structure used to store and organize the nodes and edges of a subgraph that will be created based upon observations in a vehicle log [Column 26, lines 27-37]. Pathways a vehicle may take within an environment are referred to as “gates” [Column 12, lines 34-40]. In some implementations, the plurality of nodes can include a plurality of passage nodes defining passages through a regulated geographical area, and the relative atlas graph includes passage-and-gate edges connecting passage nodes from among the plurality of passage nodes to one or more gate nodes from among the plurality of passage nodes to one or more gate nodes from among the plurality of element nodes to define gates that are controlled by a traffic control [Column 5, lines 24-34]. This means that in at least one embodiment, each edge represents one and only one pathway between passage nodes); 
	subsequent to initializing the dynamic environment, determining, by global guidance logic executable by a processor of an adaptive path planning system, a planned path through the dynamic environment from a start location to a selected destination for an agent automated vehicle (AV) (A localization subsystem at 152 of FIG. 1 is generally responsible for providing localization data suitable for localizing a vehicle within its environment. A world pose may be determined, e.g., using SATNAV at 132, to provide a general position of the vehicle within a global coordinate system [Column 15, lines 8-26]. The method including planning a vehicle trajectory by selecting a path among a plurality of potential paths available [Column 5, lines 56-65]. FIG. 6 shows how a number of different node and edges that may be used by the planning subsystem to determine potential paths for the autonomous vehicle [Column 19, lines 9-15]. “Furthermore, it will be appreciated that the mapping performed of a geographical area may be repeatedly updated and refined to adapt to changes in the geographical area or to otherwise better match a relative atlas with recent observations [Column 28, lines 48-62]. The method comprises “laying out a first element among the plurality of elements at a first position in the relative map; and laying out a second element among the plurality of elements at a second position in the relative map, including determining the second position from the first position using a relative pose between the first and second elements and defined in a first edge among the plurality of edges that connects a first element node for the first element with a second element node for the second element” [Claim 1], which reads on plotting a path from a start location to a selected destination), wherein the determining the planned path comprises:
	determining an initial global path connecting the start location with the selected destination via one or more pathways corresponding to the edges of the graph (The method comprises “laying out a first element among the plurality of elements at a first position in the relative map; and laying out a second element among the plurality of elements at a second position in the relative map, including determining the second position from the first position using a relative pose between the first and second elements and defined in a first edge among the plurality of edges that connects a first element node for the first element with a second element node for the second element” [Claim 1], which reads on determining an initial global path from the start location to the selected destination via one or more pathways corresponding to the edges of the graph, as the elements of claim 1 include edges and nodes, as previously discussed).
	Eade does not teach:
	wherein the determining the planned path further comprises: 
	revising the initial global path based on history information to produce a planned global guidance path for traversal by the agent AV.
	However, Smid teaches:
	wherein the determining the planned path further comprises: 
	revising the initial global path based on history information to produce a planned global guidance path for traversal by the agent AV (an autonomous vehicle controller with software for path planning, including adaptive systems that allow the AVC to self-tune based on external parameters and conditions as gathered by sensors of a sensor array [paragraph 27]. The systems self-tune in real time. The environmental sensor array is included in the controller to collect data regarding the vehicle speed, compass heading, absolute position (e.g., from GPS), or relative position [paragraph 18]. The environmental sensor array may also include a central processing unit and a memory/storage [paragraph 9], which means that the senor array stores the information it collects in the memory (forming a history) and uses this information to revise the global path and provide a planned path for traversal of the autonomous vehicle. The AVC includes programming of rules and programming for changing those rules [paragraph 28]. Programming of rules will typically include programming for following instructions provided by a user according to a protocol. Then, upon sensing of an external change of conditions, the AVC will typically include programming to change the protocol. Then, such changed protocol can be stored and used in the future such that the original rules or protocol has been changed. Original rules may map a path of waypoints to be directly followed by vehicle having the AVC and, upon sensing of an obstacle in the direct path between way points, the original rule of following a direct path can be modified to allow the vehicle to follow a path around the obstacle).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Eade with wherein the determining the planned path comprises: revising the initial global path based on history information to produce a planned global guidance path for traversal by the agent AV as taught by Smid so as to allow the robot to adjust its path based on prior experiences, such as obstacle collision or issues with the travel region.
	Eade also does not teach:
	controlling, by local planning logic executable by the processor of the adaptive path planning system based at least in part on a deep reinforcement learning agent of the local planning logic utilizing localized map sequence information, dynamic interaction within the dynamic environment as the agent AV traverses at least a portion of the planned global guidance path.
	However, Jiang teaches:
	controlling, by local planning logic executable by the processor of the adaptive path planning system based at least in part on a deep reinforcement learning agent of the local planning logic utilizing localized map sequence information, dynamic interaction within the dynamic environment as the agent AV traverses at least a portion of the planned global guidance path (A method of tracking an object and navigating an object tracking robot includes receiving tracking sensor input representing the object and an environment at multiple times, responsive to he tracking sensor input, calculating positions of the robot and the object at the multiple times, and using a computer implemented deep reinforcement learning (DRL) network trained as a function of tracking quality rewards and robot navigation path quality rewards, the DRL network being responsive to the calculated positions of the robot and the object at the multiple times to determine possible actions specifying movement of the object tracking robot from a current position of the robot and target, determine quality values (Q-values) for the possible actions, and select an action as a function of the Q-values [paragraph 7]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Eade with the controlling dynamic interaction within the dynamic environment comprises utilizing localized deep reinforcement learning (DRL) of the local planning logic utilizing localized map sequence information as taught by Jiang so as to allow the robotic system to adapt its path planning according to changes within the dynamic environment.
	Regarding Claim 17. Eade teaches an adaptive path planning system configured for providing adaptive path planning with respect to a dynamic environment (A method of generating a digital map for use by an autonomous vehicle [Claim 1], wherein the environment may be a dynamic environment comprising both static and moving obstacles [Column 13, lines 37-49]), the adaptive path planning system comprising: 
	global guidance logic executable by a processor to determine a planned path through the dynamic environment from a start location to a selected destination for an agent automated vehicle (AV) (A localization subsystem at 152 of FIG. 1 is generally responsible for providing localization data suitable for localizing a vehicle within its environment. A world pose may be determined, e.g., using SATNAV at 132, to provide a general position of the vehicle within a global coordinate system [Column 15, lines 8-26]. The method including planning a vehicle trajectory by selecting a path among a plurality of potential paths available [Column 5, lines 56-65]. FIG. 6 shows how a number of different node and edges that may be used by the planning subsystem to determine potential paths for the autonomous vehicle [Column 19, lines 9-15]. “Furthermore, it will be appreciated that the mapping performed of a geographical area may be repeatedly updated and refined to adapt to changes in the geographical area or to otherwise better match a relative atlas with recent observations [Column 28, lines 48-62]. The method further comprises “laying out a first element among the plurality of elements at a first position in the relative map; and laying out a second element among the plurality of elements at a second position in the relative map, including determining the second position from the first position using a relative pose between the first and second elements and defined in a first edge among the plurality of edges that connects a first element node for the first element with a second element node for the second element” [Claim 1], which reads on plotting a path from a start location to a selected destination), wherein the determining the planned path comprises: 
	initializing the dynamic environment based on a graph having nodes and edges connecting different pairs of the nodes, wherein the dynamic environment comprises pathways, wherein each edge of the edges corresponds to one and only one of the pathways within the dynamic environment and the nodes define interactions between the pathways defined by the edges, and wherein each of the edges is associated with a weight representing a length of the corresponding pathway of the pathways (In FIG. 15, a subgraph (a type of graph) that is initialized in block 504, wherein the subgraph is a data structure used to store and organize the nodes and edges of a subgraph that will be created based upon observations in a vehicle log [Column 26, lines 27-37]. Pathways a vehicle may take within an environment are referred to as “gates” [Column 12, lines 34-40]. In some implementations, the plurality of nodes can include a plurality of passage nodes defining passages through a regulated geographical area, and the relative atlas graph includes passage-and-gate edges connecting passage nodes from among the plurality of passage nodes to one or more gate nodes from among the plurality of passage nodes to one or more gate nodes from among the plurality of element nodes to define gates that are controlled by a traffic control [Column 5, lines 24-34]. This means that in at least one embodiment, each edge represents one and only one pathway between passage nodes); 
	subsequent to initializing the dynamic environment, determining an initial global path connecting the start location with the selected destination via one or more of the pathways corresponding to the edges of the graph (The method comprises “laying out a first element among the plurality of elements at a first position in the relative map; and laying out a second element among the plurality of elements at a second position in the relative map, including determining the second position from the first position using a relative pose between the first and second elements and defined in a first edge among the plurality of edges that connects a first element node for the first element with a second element node for the second element” [Claim 1], which reads on determining an initial global path from the start location to the selected destination via one or more pathways corresponding to the edges of the graph, as the elements of claim 1 include edges and nodes, as previously discussed).
	Eade does not teach:
	revising the initial global path based on history information to produce a planned global guidance path for traversal by the agent AV.
	However, Smid teaches:
	revising the initial global path based on history information to produce a planned global guidance path for traversal by the agent AV (an autonomous vehicle controller with software for path planning, including adaptive systems that allow the AVC to self-tune based on external parameters and conditions as gathered by sensors of a sensor array [paragraph 27]. The systems self-tune in real time. The environmental sensor array is included in the controller to collect data regarding the vehicle speed, compass heading, absolute position (e.g., from GPS), or relative position [paragraph 18]. The environmental sensor array may also include a central processing unit and a memory/storage [paragraph 9], which means that the senor array stores the information it collects in the memory (forming a history) and uses this information to revise the global path and provide a planned path for traversal of the autonomous vehicle. The AVC includes programming of rules and programming for changing those rules [paragraph 28]. Programming of rules will typically include programming for following instructions provided by a user according to a protocol. Then, upon sensing of an external change of conditions, the AVC will typically include programming to change the protocol. Then, such changed protocol can be stored and used in the future such that the original rules or protocol has been changed. Original rules may map a path of waypoints to be directly followed by vehicle having the AVC and, upon sensing of an obstacle in the direct path between way points, the original rule of following a direct path can be modified to allow the vehicle to follow a path around the obstacle).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Eade with revising the initial global path based on history information to produce a planned global guidance path for traversal by the agent AV as taught by Smid so as to allow the robot to adjust its path based on prior experiences, such as obstacle collision or issues with the travel region.
	Eade also does not teach:
	local planning logic in communication with the global guidance logic and executable by the processor to control dynamic interaction within the dynamic environment, based at least in part on a deep reinforcement learning agent of the local planning logic utilizing localized map sequence information, as the agent AV traverses at least a portion of the planned path.
	However, Jiang teaches:
	local planning logic in communication with the global guidance logic and executable by the processor to control dynamic interaction within the dynamic environment, based at least in part on a deep reinforcement learning agent of the local planning logic utilizing localized map sequence information, as the agent AV traverses at least a portion of the planned path (A method of tracking an object and navigating an object tracking robot includes receiving tracking sensor input representing the object and an environment at multiple times, responsive to he tracking sensor input, calculating positions of the robot and the object at the multiple times, and using a computer implemented deep reinforcement learning (DRL) network trained as a function of tracking quality rewards and robot navigation path quality rewards, the DRL network being responsive to the calculated positions of the robot and the object at the multiple times to determine possible actions specifying movement of the object tracking robot from a current position of the robot and target, determine quality values (Q-values) for the possible actions, and select an action as a function of the Q-values [paragraph 7]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Eade with local planning logic in communication with the global guidance logic and executable by the processor to control dynamic interaction within the dynamic environment, based at least in part on a deep reinforcement learning agent of the local planning logic utilizing localized map sequence information, as the agent AV traverses at least a portion of the planned path as taught by Jiang so as to allow the robotic system to adapt its path planning according to changes within the dynamic environment.
	Regarding Claim 18. Eade in combination with Smid and Jiang teaches the adaptive path planning system of claim 17.
	Eade also teaches:
	wherein the global guidance logic and the local planning logic are executed by a control system implemented internally to the agent AV (the SATNAV is shown in FIG. 1 to be part of the Primary Vehicle Control System at 120 as part of the Primary Sensors at 130. The Localization is shown at 152, also part of the Primary Vehicle Control System. This means both the global guidance logic and the local planning logic are executed by a control system implemented internally to the agent AV).
	Regarding Claim 30. Eade teaches a method for adaptive path planning with respect to a multivehicle environment (A method of generating a digital map for use by an autonomous vehicle [Claim 1], wherein the environment may be a dynamic environment comprising both static and moving obstacles [Column 13, lines 37-49]), the method comprising: 
	defining, by a processor, a start and a destination of a path for an agent vehicle through the multivehicle environment (A method of generating a digital map for use by an autonomous vehicle [Claim 1], wherein the environment may be a dynamic environment comprising both static and moving obstacles [Column 13, lines 37-49]. The method comprises “laying out a first element among the plurality of elements at a first position in the relative map; and laying out a second element among the plurality of elements at a second position in the relative map, including determining the second position from the first position using a relative pose between the first and second elements and defined in a first edge among the plurality of edges that connects a first element node for the first element with a second element node for the second element” [Claim 1], which reads on plotting a path from a start location to a selected destination. FIG. 20 shows how a trajectory is planned for an autonomous vehicle based upon the available paths, as well as additional information such as the desired destination of the vehicle, traffic information, the states of traffic controls, as well as the various dynamic objects in the vicinity of the vehicle (e.g., as may be tracked by the perception subsystem). These other objects can be other vehicles [Column 35, lines 65-67, Column 36, lines 1-19]. The subsystems of FIG. 1 can either be performed by the processor at 122, or by one or more processors [Column 9, lines 48-67]); 
	initializing the dynamic environment based on a graph having nodes and edges connecting different pairs of the nodes, wherein the dynamic environment comprises pathways, wherein each of the edges corresponds to one and only one of the pathways within the dynamic environment and the nodes define interactions between the pathways defined by the edges, and wherein each of the edges is associated with a weight representing a travel distance of the corresponding pathway of the pathways (In FIG. 15, a subgraph (a type of graph) that is initialized in block 504, wherein the subgraph is a data structure used to store and organize the nodes and edges of a subgraph that will be created based upon observations in a vehicle log [Column 26, lines 27-37]. Pathways a vehicle may take within an environment are referred to as “gates” [Column 12, lines 34-40]. In some implementations, the plurality of nodes can include a plurality of passage nodes defining passages through a regulated geographical area, and the relative atlas graph includes passage-and-gate edges connecting passage nodes from among the plurality of passage nodes to one or more gate nodes from among the plurality of passage nodes to one or more gate nodes from among the plurality of element nodes to define gates that are controlled by a traffic control [Column 5, lines 24-34]. This means that in at least one embodiment, each edge represents one and only one pathway between passage nodes); 
	subsequent to initializing the dynamic environment, planning, by the processor using a static searching algorithm, an initial path within the multivehicle environment connecting the start and the destination via the pathways corresponding to the edges of the graph (The method comprises “laying out a first element among the plurality of elements at a first position in the relative map; and laying out a second element among the plurality of elements at a second position in the relative map, including determining the second position from the first position using a relative pose between the first and second elements and defined in a first edge among the plurality of edges that connects a first element node for the first element with a second element node for the second element” [Claim 1], which reads on determining an initial global path from the start location to the selected destination via one or more pathways corresponding to the edges of the graph, as the elements of claim 1 include edges and nodes, as previously discussed). 
	Eade does not teach:
	revising, by the processor, the initial path based on history information to produce a planned global guidance path corresponding to a planned path for the agent vehicle to travel from the start to the destination; and
	analyzing, by the processor, the movement of the agent vehicle and providing feedback to the deep reinforcement learning agent. 
	However, Smid teaches:
	revising, by the processor, the initial path based on history information to produce a planned global guidance path corresponding to a planned path for the agent vehicle to travel from the start to the destination (an autonomous vehicle controller that includes software for path planning, which may include adaptive systems that allow the AVC to self-tune based on external parameters and conditions as gathered by sensors of a sensor array [paragraph 27]. Preferably, the systems include the ability to self-tune in real time. The environmental sensor array is included in the controller to collect data regarding the vehicle speed, compass heading, absolute position (e.g., from GPS), or relative position [paragraph 18]. The environmental sensor array may also include a central processing unit and a memory/storage [paragraph 9], which means that the senor array stores the information it collects in the memory (forming a history) and uses this information to revise the global path and provide a planned path for traversal of the autonomous vehicle. The AVC includes an intelligent design such that the AVC includes programming of rules and programming for changing those rules [paragraph 28]. Programming of rules will typically include programming for following instructions provided by a user according to a protocol. Then, upon sensing of an external change of conditions, the AVC will typically include programming to change the protocol. Then, such changed protocol can be stored and used in the future such that the original rules or protocol has been changed. As an example, original rules may map a path of waypoints to be directly followed by vehicle having the AVC and, upon sensing of an obstacle in the direct path between way points, the original rule of following a direct path can be modified to allow the vehicle to follow a path around the obstacle. In another example, a rule can be used to change a parameter value of a drive control rule to adapt to terrain variations. This means that Smid teaches a means for making an initial path and revising the initial path based on information stored and used in the future (history information) to produce a planned global guidance path); and
	analyzing, by the processor, the movement of the agent vehicle and providing feedback to the deep reinforcement learning agent (a learning technique may be applied by obtaining information on each operation when the moving object moves up a slope or climbs up a threshold or onto a carpet to distinguish whether the moving robot is moving on a slope or threshold [paragraph 273]. Smid does not teach that the learning technique is deep reinforcement learning, but it does not teach away from using DRL as the learning technique). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Eade with revising, by the processor, the initial path based on history information to produce a planned global guidance path corresponding to a planned path for the agent vehicle to travel from the start to the destination; and analyzing, by the processor, the movement of the agent vehicle and providing feedback to the deep reinforcement learning agent as taught by Smid so as to allow the robot to adjust its path based on prior experiences, such as obstacle collision or issues with the travel region, and so that the robot can better adapt its behavior.
	Eade also does not teach:
	generating, by the processor, a localized map sequence comprising a plurality of localized maps corresponding to positions of the agent vehicle traversing at least a portion of the planned global guidance path; 
	providing, by deep reinforcement learning agent using one or more localized map of the localized map sequence, a direction of a next movement of the agent vehicle. 
	However, Jiang teaches:
	generating, by the processor, a localized map sequence comprising a plurality of localized maps corresponding to positions of the agent vehicle traversing at least a portion of the planned global guidance path (a system for tracking an object and navigating an object tracking robot that involves calculating positions of the robot and the object in an environment at multiple times, and the use of a deep reinforcement learning (DRL) network that has been trained as a function of an object tracking quality reward and a robot navigation path quality reward to calculate positions of the robot and the object at the multiple times and determine an action specifying movement of the object tracking robot via the DRL network [paragraph 23]. The DRL network facilitates simultaneous localization and mapping (SLAM) and moving object tracking [paragraph 47]. SLAM allows the robot to build and maintain a 2D/3D map of a known or unknown environment and at the same time, localizes (determines its location) itself in the built environment map [paragraph 5], which reads on utilizing localized DRL with respect to localized maps. The system updates the DRL network at a frequency of every K time stamps [paragraph 92]. The system stores transition sets into a replay memory R. The transition sets of paragraph 92 are transitions of coordinates, including Xt, at, rt, and Xt+1, where t is a time stamp, t+1 is the next time stamp in the sequence of transition sets, and X is an x coordinate on a map [paragraph 87]. The robotic device samples a number of transition sets from a replay memory to compute a target y coordinate [paragraph 93], which means the robot utilizes localized map sequence information as part of the dynamic reinforcement learning utilized within controlling dynamic interaction within the dynamic environment); 
	providing, by deep reinforcement learning agent using one or more localized map of the localized map sequence, a direction of a next movement of the agent vehicle (a system for tracking an object and navigating an object tracking robot that involves calculating positions of the robot and the object in an environment at multiple times, and the use of a deep reinforcement learning (DRL) network that has been trained as a function of an object tracking quality reward and a robot navigation path quality reward to calculate positions of the robot and the object at the multiple times and determine an action specifying movement of the object tracking robot via the DRL network, which reads on providing a direction of the next movement of the agent vehicle [paragraph 23]). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Eade with generating, by the processor, a localized map sequence comprising a plurality of localized maps corresponding to positions of the agent vehicle traversing at least a portion of the planned global guidance path; providing, by deep reinforcement learning agent using one or more localized map of the localized map sequence, a direction of a next movement of the agent vehicle as taught by Jiang so as to allow the robot can better adapt its behavior, and to adapt its path planning according to changes within the dynamic environment.
	Regarding Claim 31. Eade in combination with Smid and Jiang teaches the method of claim 30.
	Eade does not teach:
further comprising:
	Generating a new localized map for the localized map sequence for a position of the agent vehicle after movement by the agent vehicle based upon the direction provided by the deep reinforcement learning agent.
	However, Jiang teaches:
further comprising:
	Generating a new localized map for the localized map sequence for a position of the agent vehicle after movement by the agent vehicle based upon the direction provided by the deep reinforcement learning agent (a system for tracking an object and navigating an object tracking robot that involves calculating positions of the robot and the object in an environment at multiple times, and the use of a deep reinforcement learning (DRL) network that has been trained as a function of an object tracking quality reward and a robot navigation path quality reward to calculate positions of the robot and the object at the multiple times and determine an action specifying movement of the object tracking robot via the DRL network [paragraph 23]. The DRL network facilitates simultaneous localization and mapping (SLAM) [paragraph 47]. SLAM technology enables a robot to navigate through a known or unknown environment by allowing the robot to build and maintain a 2D or 3D map of a known or unknown environment and localize itself in the built environment map [paragraph 5]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Eade with further comprising: generating a new localized map for the localized map sequence for a position of the agent vehicle after movement by the agent vehicle based upon the direction provided by the deep reinforcement learning agent as taught by Jiang so as to allow the system to generate new localized maps based on the deep reinforcement learning agent, by which the system would be able to adapt and adjust its path planning based on the deep reinforcement learning agent.
	Regarding Claim 32. Eade in combination with Smid and Jiang teaches the method of claim 31.
	Eade does not teach:
further comprising:
	Updating the localized map sequence after the movement of the agent vehicle by inserting the new localized map and deleting an oldest localized map of the localized map sequence.
	However, Jiang teaches:
further comprising:
	Updating the localized map sequence after the movement of the agent vehicle by inserting the new localized map and deleting an oldest localized map of the localized map sequence (a system for tracking an object and navigating an object tracking robot that involves calculating positions of the robot and the object in an environment at multiple times, and the use of a deep reinforcement learning (DRL) network that has been trained as a function of an object tracking quality reward and a robot navigation path quality reward to calculate positions of the robot and the object at the multiple times and determine an action specifying movement of the object tracking robot via the DRL network [paragraph 23]. The DRL network facilitates simultaneous localization and mapping (SLAM) and moving object tracking [paragraph 47]. SLAM allows the robot to build and maintain a 2D/3D map of a known or unknown environment and at the same time, localizes (determines its location) itself in the built environment map [paragraph 5], which reads on utilizing localized DRL with respect to localized maps. Jiang also teaches that the system updates the DRL network at a frequency of every K time stamps [paragraph 92]. The system stores transition sets into a replay memory R. The transition sets of paragraph 92 are transitions of coordinates, including Xt, at, rt, and Xt+1, where t is a time stamp, t+1 is the next time stamp in the sequence of transition sets, and X is an x coordinate on a map [paragraph 87]. The robotic device samples a number of transition sets from a replay memory to compute a target y coordinate [paragraph 93], which means the robot utilizes localized map sequence information as part of the dynamic reinforcement learning utilized within controlling dynamic interaction within the dynamic environment. Jiang also teaches that the system updates the DRL network at a frequency of every K time stamps [paragraph 92]. The system stores transition sets into a replay memory R. The replay memory normally has a storage limit, and once the storage limit has been reached, the oldest transition set will be replaced at operation by the newly added transition set. This means that the oldest localized map data is deleted and replaced with the newest map in the localized map sequence).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Eade with further comprising: updating the localized map sequence after the movement of the agent vehicle by inserting the new localized map and deleting an oldest localized map of the localized map sequence as taught by Jiang so that the memory of the system can remove outdated maps to free up memory space for new map data.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Eade et al. US 10503760 B2 (“Eade”) in view of Smid et al. US 20080262669 A1 (“Smid”) and Jiang et al. US 20190217476 A1 (“Jiang”) as applied to claim 1 above, and further in view of Balutis et al. US 20160174459 A1 (“Balutis”).
	Regarding Claim 2. Eade in combination with Shin and Jiang teaches the method of claim 1.
	Eade does not teach:
	wherein the initial global path is determined using a static searching algorithm.
	However, Balutis teaches:
	wherein the initial global path is determined using a static searching algorithm (the path planning algorithm can be used to find the shortest path from the robot’s current location to the destination, and these adaptive path planning algorithms can include static searching algorithms such as A*, rapidly exploring random trees, or probabilistic roadmaps [paragraph 70]. These algorithms are common in the art).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Eade with wherein the initial global path is determined using a static searching algorithm as taught by Balutis so as to allow the system of Eade to use common-in-the-art algorithms like A*, rather than have to create a new searching algorithm that would not necessarily be compatible with common hardware for autonomous vehicles.
	Regarding Claim 3. Eade in combination with Shin, Jiang, and Balutis teaches the method of claim 1.
	Eade does not teach:
	wherein the static searching algorithm is selected from the group of searching algorithms consisting of Dijkstra, A*, D*, rapidly-exploring random tree (RRT), particle swarm optimization (PSO), and ant-colony.
	However, Balutis teaches: 
	wherein the static searching algorithm is selected from the group of searching algorithms consisting of Dijkstra, A*, D*, rapidly-exploring random tree (RRT), particle swarm optimization (PSO), and ant-colony (the path planning algorithm can be used to find the shortest path from the robot’s current location to the destination, and these adaptive path planning algorithms can include A*, rapidly exploring random trees, or probabilistic roadmaps [paragraph 70]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Eade with wherein the static searching algorithm is selected from the group of searching algorithms consisting of Dijkstra, A*, D*, rapidly-exploring random tree (RRT), particle swarm optimization (PSO), and ant-colony as taught by Balutis so as to allow the system of Eade to use common-in-the-art algorithms like A* or ant-colony, rather than have to create a new searching algorithm that would not necessarily be compatible with common hardware for autonomous vehicles.

Claims 5, 7-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable Eade et al. US 10503760 B2 (“Eade”), Smid et al. US 20080262669 A1 (“Smid”), and Jiang et al. US 20190217476 A1 (“Jiang”) as applied to claim 1 above, and further in view of Erignac US 7606659 B2 (“Erignac”).
	Regarding Claim 5. Eade in combination with Shin and Jiang teaches the method of claim 1.
	Eade does not teach:
	wherein the history information comprises path overlay information and pheromone information, wherein the pheromone information provides for the respective path overlay information decaying over time, and wherein the respective path overlay information decays over time according to a decay rate established based on a level of activity or movement within the dynamic environment. 
	However, Erignac teaches:
	wherein the history information comprises path overlay information and pheromone information, wherein the pheromone information provides for the respective path overlay information decaying over time, and wherein the respective path overlay information decays over time according to a decay rate established based on a level of activity or movement within the dynamic environment (an exhaustive swarming search strategy using distributed pheromone maps. Unmanned aerial vehicles (UAVs) can operate in swarms and use of pheromone maps as a common coordination mechanism between agents that emulate insect foraging behavior [Column 1, lines 25-33]. A digital pheromone map overlays a digital grid onto a geographic area. Aspects of the search system may mark searched cells of the digital pheromone map with an identifier of the search agent that searched the cell and the time that the cell was searched. This information can be used to detect areas that are stale and need to be searched again (e.g., for time-dependent searches), or can be used to detect areas that may need to be searched again when a particular agent is determined to be unreliable (e.g., such as when a faulty sensor is detected) [Column 4, lines 35-42]. The fact that this can be used for time-dependent searches indicates that a set decay rate can be established either as a built-in parameter, or as a result of a level of activity or movement within the dynamic environment). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Eade with wherein the history information comprises path overlay information and pheromone information, wherein the pheromone information provides for the respective path overlay information decaying over time, and wherein the respective path overlay information decays over time according to a decay rate established based on a level of activity or movement within the dynamic environment as taught by Erignac so that a team of robots working together could detect the paths of cooperating robots and either avoid the other robots to prevent collisions, or keep track of where other robots have been so as to not cover the same region multiple times, or re-check areas where the pheromone has gone stale.
	Regarding Claim 7. Eade in combination with Smid, Jiang, and Erignac teaches the method of claim 5.
	Eade does not teach:
	wherein the pheromone information comprises information regarding observed recent obstacle movement information.
	However, Erginac teaches: 
	wherein the pheromone information comprises information regarding observed recent obstacle movement information (an avoidance behavior which is selected when the robots (search agents) [Column 3, lines 41-67]. Avoidance behavior can distribute agents in the swarm, thus increasing coverage of the network and reducing crowding of agents. In a particular embodiment, each pair of adjacent agents can select a course perpendicular to their mutual collision course. The agents are repelled by avoiding another agent against the boundary of the digital pheromone map, and FIG. 7C shows how two agents move close to each other but avoid collision as they enter avoidance range of each other on the pheromone map [FIG. 7C, Column 8, lines 49-65]. In effect, the robots treat each other like potential moving obstacles, and the pheromone information includes information regarding observed recent obstacle movement information).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Eade with wherein the pheromone information comprises information regarding observed recent obstacle movement information as taught by Erignac so as to allow the system to include information regarding recent obstacle movement, thereby allowing the vehicle to avoid obstacles that have moved recently. 
	Regarding Claim 8. Eade in combination with Smid, Jiang, and Erignac teaches the method of claim 5.
	Eade does not teach:
	wherein the pheromone information corresponds to respective instances of the path overlay information.
	However, Erignac teaches:
	wherein the pheromone information corresponds to respective instances of the path overlay information (FIGS. 7A-7C show how the pheromone map keeps track of where the search agents have been, and marks the searched cells with an “S” in the drawings. This reads on respective instances of path overlay information [FIGS. 7A-7C]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Eade with wherein the pheromone information corresponds to respective instances of the path overlay information as taught by Erignac so that a team of robots working together could keep track of each robot’s travel paths, and identify which places areas in a region have already been worked on by a robot such as a lawn mower.
	Regarding Claim 9. Eade in combination with Smid, Jiang, and Erignac teaches the method of claim 8.
	Eade does not teach:
	wherein the pheromone information provides for the respective path overlay information decaying over time.
	However, Erignac teaches:
	wherein the pheromone information provides for the respective path overlay information decaying over time (aspects of the search system may mark searched cells of the digital pheromone map with an identifier of the search agent that searched the cell and the time that the cell was searched. This information can be used to detect areas that are stale and need to be searched again (e.g., for time-dependent searches) [Column 4, lines 35-42], which reads on the overlay information decaying over time).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Eade with wherein the pheromone information provides for the respective path overlay information decaying over time as taught by Erignac so that a team of robots working together could keep track of each robot’s travel paths, and identify areas that need to be reworked after a period of time.
	Regarding Claim 10. Eade in combination with Smid, Jiang, and Erignac teaches the method of claim 9.
	Eade also teaches:
further comprising: 
	generating a localized map sequence comprising a plurality of localized maps corresponding to positions of the agent AV traversing the planned path, wherein each localized map of the localized map sequence comprises a sub-portion of the dynamic environment centered about a respective position of the agent AV (FIG. 8 illustrates an example geographical area partitioned into a set of nine tiles numbered 352 arranged relative to a fixed reference point [Column 18, lines 36-45], each tile corresponding to tile node and representing a region of the geographical area [Column 2, lines 62-65]. Some implementations may also include determining an active tile for the autonomous vehicle, including determining a location of the autonomous vehicle based upon a satellite navigation sensor, and selecting an active tile node from among the plurality of tiles nodes using the determined location [Column 3, lines 32-37]. FIG. 5 shows how a tile node at numeral 300 may be used to represent a region or portion of a geographical area, and may be referred to as a spatial node [lines 39-58]. These tile nodes may even be connected to a fixed reference node such as an Earth-Centered Earth Fixed node at 304 [Column 18, lines 1-3]. In another implementation, a root tile may be used by determining the approximate current position of the vehicle, and then using the root tile as a center position to determine a set of tiles to be deployed to the vehicle [Column 30, lines 59- 67, Column 31, lines 1-26]).
	Regarding Claim 11. Eade in combination with Smid, Jiang, and Erignac teaches the method of claim 10.
	Eade does not teach:
	wherein the controlling dynamic interaction within the dynamic environment comprises: 	utilizing localized deep reinforcement learning (DRL) with respect to localized maps of the localized map sequence to determine actions for the agent AV within the dynamic environment.
	However, Jiang teaches: 
	wherein the controlling dynamic interaction within the dynamic environment comprises: 	utilizing localized deep reinforcement learning (DRL) with respect to localized maps of the localized map sequence to determine actions for the agent AV within the dynamic environment (a system for tracking an object and navigating an object tracking robot that involves calculating positions of the robot and the object in an environment at multiple times, and the use of a deep reinforcement learning (DRL) network that has been trained as a function of an object tracking quality reward and a robot navigation path quality reward to calculate positions of the robot and the object at the multiple times and determine an action specifying movement of the object tracking robot via the DRL network [paragraph 23]. The DRL network facilitates simultaneous localization and mapping (SLAM) and moving object tracking [paragraph 47]. SLAM allows the robot to build and maintain a 2D/3D map of a known or unknown environment and at the same time, localizes (determines its location) itself in the built environment map [paragraph 5], which reads on utilizing localized DRL with respect to localized maps).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Eade with wherein the controlling dynamic interaction within the dynamic environment comprises: utilizing localized deep reinforcement learning (DRL) with respect to localized maps of the localized map sequence to determine actions for the agent AV within the dynamic environment as taught by Jiang so that the robot can better adapt its behavior. 
	Regarding Claim 13. Eade in combination with Smid, Jiang, and Erignac teaches the method of claim 11.
	Eade does not teach:
	wherein the localized DRL comprises a DRL agent configured as a localized planner for directing interactions of the AV in the dynamic environment.
	However, Jiang teaches:
	wherein the localized DRL comprises a DRL agent configured as a localized planner for directing interactions of the AV in the dynamic environment (the DRL network facilitates simultaneous localization and mapping (SLAM) and moving object training, allowing the robot to train for interactions with moving objects in a simulated or virtual environment [paragraph 47]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Eade with wherein the localized DRL comprises a DRL agent configured as a localized planner for directing interactions of the AV in the dynamic environment as taught by Jiang so that the robot can better adapt its behavior to the dynamic environment. 

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Eade et al. US 10503760 B2 (“Eade”), Smid et al. US 20080262669 A1 (“Smid”), Jiang et al. US 20190217476 A1 (“Jiang”), and Erignac US 7606659 B2 (“Erignac”) as applied to claim 5 above, and further in view of Balutis et al. US 20160174459 A1 (“Balutis”).
	Regarding Claim 6. Eade in combination with Smid, Jiang, and Erignac teaches the method of claim 5.
	Eade does not teach:
	wherein the path overlay information comprises information regarding routes of moving obstacles, temporal information regarding movement, information regarding movement velocity, priority information with respect to moving obstacle movement, obstacle volume, pathway width, or combinations thereof.
	However, Balutis teaches:
	wherein the path overlay information comprises information regarding routes of moving obstacles, temporal information regarding movement, information regarding movement velocity, priority information with respect to moving obstacle movement, obstacle volume, pathway width, or combinations thereof (a controller that includes obstacle detection and avoidance methods and behaviors implemented in response to sensor signals from an obstacle sensing system [paragraph 41]. Specifically, the controller operates the navigation system configured to maneuver the robot in a path or route stored in the memory storage element across the lawn areas and/or traversal regions. The navigation system is a behavior-based system executed on the controller. The navigation system communicates with the sensor system to determine and issue drive commands to the drive system. In particular, the controller includes obstacle detection and avoidance methods and behaviors implemented in response to sensor signals from the obstacle sensing system. The robot can use its proximity sensors to detect the general geometry of an obstacle in the general vicinity in front of the robot so that the robot can determine what direction to turn. The controller can determine when the robot is about to collide with an obstacle and communicate instructions to the navigation system and the drive system to avoid the obstacle. This reads on information regarding temporal information regarding movement. The path behavior data stored in the memory [paragraph 42] can set the drive system to a predetermined drive speed as it makes difficult turns along a specific route, (speed and direction) which reads on information regarding movement velocity).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Eade with wherein the path overlay information comprises information regarding routes of moving obstacles, temporal information regarding movement, information regarding movement velocity, priority information with respect to moving obstacle movement, obstacle volume, pathway width, or combinations thereof as taught by Balutis so as to allow the system to monitor obstacle movement and the paths of moving obstacles. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Eade et al. US 10503760 B2 (“Eade”), Smid et al. US 20080262669 A1 (“Smid”), Jiang et al. US 20190217476 A1 (“Jiang”), and Erignac US 7606659 B2 (“Erignac”), as applied to claim 11 above, and further in view of Cella et al. US 20190121350 A1 (“Cella”).
	Regarding Claim 12. Eade in combination with Smid, Jiang, and Erignac teaches the method of claim 11.
	Eade does not teach:
	wherein the localized DRL comprises a convolutional neural network (CNN) and recurrent neural network (RNN) configured to provide a modeled representation of the dynamic environment from the localized map sequence.
	However, Jiang teaches:
	wherein the localized DRL comprises a convolutional neural network (CNN) configured to provide a modeled representation of the dynamic environment from the localized map sequence (the system for neural network training uses an artificial neural network (ANN) [paragraph 52], and the ANN may be implemented as a module and used in conjunction with the combined reward functions [paragraph 58]. Example modules specifically include a convolutional neural network (CNN), and other neural networks can also be used. The DRL network can, according to one aspect of the disclosure, track an object and navigate a robot in an environment includes receiving tracking sensor input representing the object and the environment at multiple times [paragraph 17]. A compute reward module, which is part of the DRL, computes rewards by modeling navigation paths to find the most effective path [paragraphs 78-79], so the neural network is configured to provide a modeled representation of the dynamic environment).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Eade with wherein the localized DRL comprises a convolutional neural network (CNN) configured to provide a modeled representation of the dynamic environment from the localized map sequence as taught by Jiang so that the robot can better adapt its behavior. 
	Eade in combination with Jiang does not teach:
	the localized DRL comprises a recurrent neural network.
	However, Cella teaches:
	the localized DRL comprises a recurrent neural network (a system and method for learning data outcomes that may use a neural set, and a neural set should be understood to encompass a wide range of different types of neural networks, which can include a variety of recurrent neural networks (RNN) [paragraph 442], and in some embodiments, a convolutional neural network (CNN) [paragraph 467]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Eade in combination with Jiang with the localized DRL comprises a recurrent neural network as taught by Cella because Jiang already teaches that other types of neural networks can be used in their invention, and applying a recurrent neural network would allow the robot to better adapt its behavior.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Eade et al. US 10503760 B2 (“Eade”), Smid et al. US 20080262669 A1 (“Smid”), Jiang et al. US 20190217476 A1 (“Jiang”), and Erignac US 7606659 B2 (“Erignac”), as applied to claim 13 above, and further in view of O’Malia et al. S 20190108448 A1 (“O’Malia”) and Luciw US 20190061147 A1 (“Luciw”).
	Regarding Claim 14. Eade in combination with Smid, Jiang, and Erignac teaches the method of claim 13.
	Eade does not teach:
	wherein the DRL agent comprises double deep Q learning (DDQN), Rainbow, Proximal Policy Optimization (PPO), Asynchronous Advantage Actor Critic (A3C), or a combination thereof.
	However, O’Malia teaches:
	wherein the DRL agent comprises Rainbow, Proximal Policy Optimization (PPO), Asynchronous Advantage Actor Critic (A3C), or a combination thereof (an artificial intelligence framework that can use reinforcement learning algorithms such as PPO (proximal policy optimization), Rainbow, various Deep Q-Learning (DQN) variants [paragraph 16], and A3C [paragraph 68]. O’Malia does not specifically refer to Double deep Q learning).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Eade with wherein the DRL agent comprises double deep Q learning (DDQN), Rainbow, Proximal Policy Optimization (PPO), Asynchronous Advantage Actor Critic (A3C), or a combination thereof as taught by O’Malia so as to allow the system to employ a more advanced form of deep reinforcement learning, such as DDQN.
	Eade in combination with O’Malia does not teach:
	wherein the DRL agent comprises double deep Q learning (DDQN),
	However, Luciw teaches:
	wherein the DRL agent comprises double deep Q learning (DDQN) (an improved version of DQN, called Double DQN [paragraph 44]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Eade in combination with O’Malia with wherein the DRL agent comprises double deep Q learning (DDQN), Rainbow, Proximal Policy Optimization (PPO), Asynchronous Advantage Actor Critic (A3C), or a combination thereof as taught by Luciw so as to allow the system to employ a more advanced form of deep reinforcement learning, such as A3C.
	Regarding Claim 15. Eade in combination with Smid, Jiang, and Erginac, O’Malia, and Luciw teaches the method of claim 14.
	Eade also teaches:
	wherein the dynamic environment comprises a multivehicle environment in which a plurality of moving obstacles are being operated (FIG. 20 shows how a trajectory is planned for an autonomous vehicle based upon the available paths, as well as additional information such as the desired destination of the vehicle, traffic information, the states of traffic controls, as well as the various dynamic objects in the vicinity of the vehicle (e.g., as may be tracked by the perception subsystem). These other objects can be other vehicles [Column 35, lines 65-67, Column 36, lines 1-19]).
	Regarding Claim 16. Eade in combination with Smid, Jiang, and Erginac, O’Malia, and Luciw teaches the method of claim 15.
	Eade also teaches:
	wherein the multivehicle environment is an environment selected from the group consisting of a warehouse, a factory, and a city street grid (FIG. 12 shows a tile demonstrating a geographical area that includes a pair of two lane roads in an intersection. While not stated expressly, it would be obvious that a group of tiles could be intersections in a city set adjacent to one another to form a city street grid).

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Eade et al. US 10503760 B2 (“Eade”), Smid et al. US 20080262669 A1 (“Smid”), Jiang et al. US 20190217476 A1 (“Jiang”), as applied to claim 18 above, and further in view of Goldman-Shenhar et al. US 20130219294 A1 (“Goldman-Shenhar”).
	Regarding Claim 19. Eade in combination with Smid and Jiang teaches the adaptive path planning system of claim 18.
	Eade does not teach:
	wherein the control system comprises a control system selected from the group consisting of a vehicle control unit (VCU), an electronic control unit (ECU), and an on-board computer (OBC).
	However, Goldman-Shenhar teaches:
	wherein the control system comprises a control system selected from the group consisting of a vehicle control unit (VCU), an electronic control unit (ECU), and an on-board computer (OBC) (a vehicle with a system that can be a sub-system of the vehicle, and the computerized aspects can be a primary vehicle unit, such as a vehicle electronic control unit [paragraph 30]. The primary computing unit of the vehicle can be an on-board computer [paragraph 42]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Eade in combination with O’Malia with wherein the control system comprises a control system selected from the group consisting of a vehicle control unit (VCU), an electronic control unit (ECU), and an on-board computer (OBC) as taught by Goldman-Shenhar so that the robot controller can be integrated within the robot itself. 

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Eade et al. US 10503760 B2 (“Eade”), Smid et al. US 20080262669 A1 (“Smid”), Jiang et al. US 20190217476 A1 (“Jiang”), and Goldman-Shenhar et al. US 20130219294 A1 (“Goldman-Shenhar”) as applied to claim 19 above, and further in view of Balutis et al. US 20160174459 A1 (“Balutis”).
	Regarding Claim 20. Eade in combination with Smid, Jiang, and Goldman-Shenhar teaches the adaptive path planning system of claim 19.
	Eade does not teach:
	wherein the global guidance logic comprises a static searching algorithm utilized to determine the initial global path connecting a start location with the selected destination.
	However, Balutis teaches:
	wherein the global guidance logic comprises a static searching algorithm utilized to determine the initial global path connecting a start location with the selected destination (a path planning algorithm can be used to find the shortest path from the robot’s current location to the destination, and these adaptive path planning algorithms can include A*, rapidly exploring random trees, or probabilistic roadmaps [paragraph 70]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Eade with wherein the global guidance logic comprises a static searching algorithm utilized to determine the initial global path connecting a start location with the selected destination as taught by Balutis so as to allow the system of Eade to use common-in-the-art algorithms like A*, rather than have to create a new searching algorithm that would not necessarily be compatible with common hardware for autonomous vehicles.
	Regarding Claim 21. Eade in combination with Smid, Jiang, Goldman-Shenhar, and Balutis teaches the adaptive path planning system of claim 20.
	Eade does not teach:
	further comprising: a database storing history information to revise the initial global path and provide a planned global path providing the planned path for traversal by the agent AV.
	However, Smid teaches:
	further comprising: a database storing history information to revise the initial global path and provide a planned global path providing the planned path for traversal by the agent AV (an autonomous vehicle controller that includes software for path planning, which may include adaptive systems that allow the AVC to self-tune based on external parameters and conditions as gathered by sensors of a sensor array [paragraph 27]. Preferably, the systems include the ability self-tune in real time. The environmental sensor array is included in the controller to collect data regarding the vehicle speed, compass heading, absolute position (e.g., from GPS), or relative position [paragraph 18]. The environmental sensor array may also include a central processing unit and a memory/storage [paragraph 9], which means that the senor array stores the information it collects in the memory (forming a history) and uses this information to revise the global path and provide a planned path for traversal of the autonomous vehicle).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Eade with further comprising: a database storing history information to revise the initial global path and provide a planned global path providing the planned path for traversal by the agent AV as taught by Smid so as to allow the robot to revise its initial global path based on the information stored within the memory.

Claims 22-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Eade et al. US 10503760 B2 (“Eade”), Smid et al. US 20080262669 A1 (“Smid”), Jiang et al. US 20190217476 A1 (“Jiang”), and Goldman-Shenhar et al. US 20130219294 A1 (“Goldman-Shenhar”) as applied to claim 21 above, and further in view of Erignac US 7606659 B2 (“Erignac”).
	Regarding Claim 22. Eade in combination with Smid, Jiang, Goldman-Shenhar, and Balutis teaches the adaptive path planning system of claim 21.
	Eade does not teach:
	wherein the history information comprises path overlay information and pheromone information.
	However, Erignac teaches:
	wherein the history information comprises path overlay information and pheromone information (an exhaustive swarming search strategy using distributed pheromone maps. Unmanned aerial vehicles (UAVs) can operate in swarms and use of pheromone maps as a common coordination mechanism between agents that emulate insect foraging behavior [Column 1, lines 25-33]. A digital pheromone map overlays a digital grid onto a geographic area. Aspects of the search system may mark searched cells of the digital pheromone map with an identifier of the search agent that searched the cell and the time that the cell was searched. This information can be used to detect areas that are stale and need to be searched again (e.g., for time-dependent searches), or can be used to detect areas that may need to be searched again when a particular agent is determined to be unreliable (e.g., such as when a faulty sensor is detected) [Column 4, lines 35-42]. The fact that this can be used for time-dependent searches indicates that a set decay rate can be established either as a built-in parameter, or as a result of a level of activity or movement within the dynamic environment).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Eade with wherein the history information comprises path overlay information and pheromone information as taught by Erignac so that a team of robots working together could detect the paths of cooperating robots and either avoid the other robots to prevent collisions, or keep track of where other robots have been so as to not cover the same region multiple times, or re-check areas where the pheromone has gone stale.
	Regarding Claim 23. Eade in combination with Smid, Jiang, Goldman-Shenhar, Balutis, and Erignac teaches the adaptive path planning system of claim 22.
	Eade does not teach:
	wherein the path overlay information comprises information regarding routes of moving obstacles, temporal information regarding movement, information regarding movement velocity, priority information with respect to moving obstacle movement, obstacle volume, pathway width, or combinations thereof.
	However, Balutis teaches:
	wherein the path overlay information comprises information regarding routes of moving obstacles, temporal information regarding movement, information regarding movement velocity, priority information with respect to moving obstacle movement, obstacle volume, pathway width, or combinations thereof (a controller that includes obstacle detection and avoidance methods and behaviors implemented in response to sensor signals from an obstacle sensing system [paragraph 41]. Specifically, the controller operates the navigation system configured to maneuver the robot in a path or route stored in the memory storage element across the lawn areas and/or traversal regions. The navigation system is a behavior-based system executed on the controller. The navigation system communicates with the sensor system to determine and issue drive commands to the drive system. In particular, the controller includes obstacle detection and avoidance methods and behaviors implemented in response to sensor signals from the obstacle sensing system. The robot can use its proximity sensors to detect the general geometry of an obstacle in the general vicinity in front of the robot so that the robot can determine what direction to turn. The controller can determine when the robot is about to collide with an obstacle and communicate instructions to the navigation system and the drive system to avoid the obstacle. This reads on information regarding temporal information regarding movement. The path behavior data stored in the memory [paragraph 42] can set the drive system to a predetermined drive speed as it makes difficult turns along a specific route, (speed and direction) which reads on information regarding movement velocity).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Eade with wherein the path overlay information comprises information regarding routes of moving obstacles, temporal information regarding movement, information regarding movement velocity, priority information with respect to moving obstacle movement, obstacle volume, pathway width, or combinations thereof as taught by Balutis so as to allow the system to monitor not only the positions of other moving objects, but to monitor their movement paths so as to predict where the objects will go. 
	Regarding Claim 24. Eade in combination with Smid, Jiang, Goldman-Shenhar, Balutis, and Erignac teaches the adaptive path planning system of claim 22.
	Eade does not teach:
	wherein the pheromone information corresponds to respective instances of the path overlay information,
	and wherein the pheromone information provides for the respective path overlay information decaying over time.
	However, Erignac teaches:
	wherein the pheromone information corresponds to respective instances of the path overlay information (FIGS. 7A-7C shows how the pheromone map keeps track of where the search agents have been, and marks the searched cells with an “S” in the drawings. This reads on respective instances of path overlay information [FIGS. 7A-7C]), 
	and wherein the pheromone information provides for the respective path overlay information decaying over time (aspects of the search system may mark searched cells of the digital pheromone map with an identifier of the search agent that searched the cell and the time that the cell was searched. This information can be used to detect areas that are stale and need to be searched again (e.g., for time-dependent searches) [Column 4, lines 35-42], which reads on the overlay information decaying over time).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Eade with wherein the pheromone information corresponds to respective instances of the path overlay information, and wherein the pheromone information provides for the respective path overlay information decaying over time as taught by Erignac so as to allow the robots to avoid colliding with other robot pathways, and recognize when robot pathways are clear due to time. 
	Regarding Claim 25. Eade in combination with Smid, Jiang, Goldman-Shenhar, Balutis, and Erignac teaches the adaptive path planning system of claim 24.
	Eade also teaches:
further comprising: 
	localized map generation logic configured to generate a localized map sequence comprising a plurality of localized maps corresponding to positions of the agent AV traversing the planned path, wherein each localized map of the localized map sequence comprises a sub-portion of the dynamic environment centered about a respective position of the agent AV (FIG. 8 illustrates an example geographical area partitioned into a set of nine tiles numbered 352 arranged relative to a fixed reference point [Column 18, lines 36-45], each tile corresponding to tile node and representing a region of the geographical area [Column 2, lines 62-65]. Some implementations may also include determining an active tile for the autonomous vehicle, including determining a location of the autonomous vehicle based upon a satellite navigation sensor, and selecting an active tile node from among the plurality of tiles nodes using the determined location [Column 3, lines 32-37]. FIG. 5 shows how a tile node at numeral 300 may be used to represent a region or portion of a geographical area, and may be referred to as a spatial node [lines 39-58]. These tile nodes may even be connected to a fixed reference node such as an Earth-Centered Earth Fixed node at 304 [Column 18, lines 1-3]. In another implementation, a root tile may be used by determining the approximate current position of the vehicle, and then using the root tile as a center position to determine a set of tiles to be deployed to the vehicle [Column 30, lines 59- 67, Column 31, lines 1-26]).
	Regarding Claim 26. Eade in combination with Smid, Jiang, Goldman-Shenhar, Balutis, and Erignac teaches the adaptive path planning system of claim 25.
	Eade does not teach:
	wherein the local planning logic is configured to utilize localized deep reinforcement learning (DRL) with respect to localized maps of the localized map sequence to determine actions for the agent AV within the dynamic environment.
	However, Jiang teaches:
	wherein the local planning logic is configured to utilize localized deep reinforcement learning (DRL) with respect to localized maps of the localized map sequence to determine actions for the agent AV within the dynamic environment (a system for tracking an object and navigating an object tracking robot that involves calculating positions of the robot and the object in an environment at multiple times, and the use of a deep reinforcement learning (DRL) network that has been trained as a function of an object tracking quality reward and a robot navigation path quality reward to calculate positions of the robot and the object at the multiple times and determine an action specifying movement of the object tracking robot via the DRL network [paragraph 23]. The DRL network facilitates simultaneous localization and mapping (SLAM) and moving object tracking [paragraph 47]. SLAM allows the robot to build and maintain a 2D/3D map of a known or unknown environment and at the same time, localizes (determines its location) itself in the built environment map [paragraph 5], which reads on utilizing localized DRL with respect to localized maps).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Eade with wherein the local planning logic is configured to utilize localized deep reinforcement learning (DRL) with respect to localized maps of the localized map sequence to determine actions for the agent AV within the dynamic environment as taught by Jiang so that the robot can better adapt its behavior. 
	Regarding Claim 28. Eade in combination with Smid, Jiang, Goldman-Shenhar, Balutis, and Erignac teaches the adaptive path planning system of claim 26.
	Eade does not teach:
	wherein the localized DRL comprises a DRL agent configured as a localized planner for directing interactions of the AV in the dynamic environment.
	However, Jiang teaches:
	wherein the localized DRL comprises a DRL agent configured as a localized planner for directing interactions of the AV in the dynamic environment (the DRL network facilitates simultaneous localization and mapping (SLAM) and moving object training, allowing the robot to train for interactions with moving objects in a simulated or virtual environment [paragraph 47]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Eade with wherein the localized DRL comprises a DRL agent configured as a localized planner for directing interactions of the AV in the dynamic environment as taught by Jiang so that the robot can better adapt its behavior to the dynamic environment. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Eade et al. US 10503760 B2 (“Eade”), Smid et al. US 20080262669 A1 (“Smid”), Jiang et al. US 20190217476 A1 (“Jiang”), Goldman-Shenhar et al. US 20130219294 A1 (“Goldman-Shenhar”), and Erignac US 7606659 B2 (“Erignac”) as applied to claim 26 above, and further in view of Cella et al. US 20190121350 A1 (“Cella”).
	Regarding Claim 27. Eade in combination with Smid, Jiang, Goldman-Shenhar, Balutis, and Erignac teaches the adaptive path planning system of claim 26.
	Eade does not teach:
	wherein the localized DRL is configured to utilize a convolutional neural network (CNN) and recurrent neural network (RNN) to provide a modeled representation of the dynamic environment from the localized map sequence.
	However, Jiang teaches:
	wherein the localized DRL is configured to utilize a convolutional neural network (CNN) to provide a modeled representation of the dynamic environment from the localized map sequence (the system for neural network training uses an artificial neural network (ANN) [paragraph 52], and the ANN may be implemented as a module and used in conjunction with the combined reward functions [paragraph 58]. Example modules specifically include a convolutional neural network (CNN), and other neural networks can also be used. The DRL network can, according to one aspect of the disclosure, track an object and navigate a robot in an environment includes receiving tracking sensor input representing the object and the environment at multiple times [paragraph 17]. A compute reward module, which is part of the DRL, computes rewards by modeling navigation paths to find the most effective path [paragraphs 78-79], so the neural network is configured to provide a modeled representation of the dynamic environment).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Eade with wherein the localized DRL is configured to utilize a convolutional neural network (CNN) to provide a modeled representation of the dynamic environment from the localized map sequence as taught by Jiang so that the robot can better adapt its behavior. 
	Eade in combination with Jiang does not teach: 
	the localized DRL comprises a recurrent neural network.
	However, Cella teaches:
	the localized DRL comprises a recurrent neural network (a system and method for learning data outcomes that may use a neural set, and a neural set should be understood to encompass a wide range of different types of neural networks, which can include a variety of recurrent neural networks (RNN) [paragraph 442], and in some embodiments, a convolutional neural network (CNN) [paragraph 467]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Eade in combination with Jiang with the localized DRL comprises a recurrent neural network as taught by Cella because Jiang already teaches that other types of neural networks can be used in their invention, and applying a recurrent neural network would allow the robot to better adapt its behavior.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Eade et al. US 10503760 B2 (“Eade”), Smid et al. US 20080262669 A1 (“Smid”), Jiang et al. US 20190217476 A1 (“Jiang”), Goldman-Shenhar et al. US 20130219294 A1 (“Goldman-Shenhar”), and Erignac US 7606659 B2 (“Erignac”), as applied to claim 28 above, and further in view of O’Malia et al. US 20190108448 A1 (“O’Malia’) and Luciw US 20190061147 A1 (“Luciw”).
	Regarding Claim 29. Eade in combination with Smid, Jiang, Goldman-Shenhar, Balutis, and Erignac teaches the adaptive path planning system of claim 28.
	Eade does not teach:
	wherein the DRL agent comprises double deep Q learning (DDQN), Rainbow, Proximal Policy Optimization (PPO), Asynchronous Advantage Actor Critic (A3C), or a combination thereof.
	However, O’Malia teaches:
	wherein the DRL agent comprises Rainbow, Proximal Policy Optimization (PPO), Asynchronous Advantage Actor Critic (A3C), or a combination thereof (an artificial intelligence framework that can use reinforcement learning algorithms such as PPO (proximal policy optimization), Rainbow, various Deep Q-Learning (DQN) variants [paragraph 16], and A3C [paragraph 68]. O’Malia does not specifically refer to Double deep Q learning).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Eade with wherein the DRL agent comprises double deep Q learning (DDQN), Rainbow, Proximal Policy Optimization (PPO), Asynchronous Advantage Actor Critic (A3C), or a combination thereof as taught by O’Malia so as to allow the system to employ a more advanced form of deep reinforcement learning, such as DDQN.
	Eade in combination with O’Malia does not teach:
	wherein the DRL agent comprises double deep Q learning (DDQN),
	However, Luciw teaches:
	wherein the DRL agent comprises double deep Q learning (DDQN) (Luciw teaches an improved version of DQN, called Double DQN [paragraph 44]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Eade in combination with O’Malia with wherein the DRL agent comprises double deep Q learning (DDQN), Rainbow, Proximal Policy Optimization (PPO), Asynchronous Advantage Actor Critic (A3C), or a combination thereof as taught by Luciw so as to allow the system to employ a more advanced form of deep reinforcement learning, such as A3C. 

Claim 33 is rejected under 35 U.S.C.103 as being unpatentable over Eade et al. US 10503760 B2 (“Eade”), Smid et al. US 20080262669 A1 (“Smid”), and Jiang et al. US 20190217476 A1 (“Jiang”) as applied to claim 31 above, and in further view of CHIBA US 20200042018 A1 (“CHIBA”).
	Regarding Claim 33. Eade in combination with Smid and Jiang teaches the method of claim 31.
	Eade does not teach:
	determining if the agent vehicle has arrived at the destination, wherein if it is determined that the agent vehicle has not arrived at the destination updating the localized map sequence with the new localized map and repeating the providing the direction of a next movement of the agent vehicle and the analyzing the movement of the agent vehicle.
	However, CHIBA teaches:
	determining if the agent vehicle has arrived at the destination, wherein if it is determined that the agent vehicle has not arrived at the destination updating the localized map sequence with the new localized map and repeating the providing the direction of a next movement of the agent vehicle and the analyzing the movement of the agent vehicle (a multi-agent robotics management system which involves mapping and localization by the robots shown in FIG. 9. In FIG. 6, the method of vehicle movement and object avoidance is shown, where the robot determines at step 624 whether the robot has arrived at its target destination. If it has not, the apparatus loops back to step 616, where the robot determines whether the next virtual station is farther than 10 meters away from the vehicle and whether there is an obstacle within the next 5 meters on the vehicle’s path to the next virtual station [paragraph 77]. This reads on determining if the agent vehicle has arrived at the destination, and updating a localized map if it is determined that the vehicle has not arrived at the location).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Eade with determining if the agent vehicle has arrived at the destination, wherein if it is determined that the agent vehicle has not arrived at the destination updating the localized map sequence with the new localized map and repeating the providing the direction of a next movement of the agent vehicle and the analyzing the movement of the agent vehicle as taught by CHIBA so that the robot can determine when it has reached its destination and if it should continue updating its localized map sequence.

Claims 34 are rejected under 35 U.S.C.103 as being unpatentable Eade et al. US 10503760 B2 (“Eade”), Smid et al. US 20080262669 A1 (“Smid”), Jiang et al. US 20190217476 A1 (“Jiang”), and CHIBA US 20200042018 A1 (“CHIBA”) as applied to claim 33 above, and in further view of Erignac US 7606659 B2 (“Erignac”).
	Regarding Claim 34. Eade in combination with Smid, Jiang, and CHIBA teaches the method of claim 33.
	Eade does not teach:
	wherein the history information comprises path overlay information and pheromone information (an exhaustive swarming search strategy using distributed pheromone maps. Unmanned aerial vehicles (UAVs) can operate in swarms and use of pheromone maps as a common coordination mechanism between agents that emulate insect foraging behavior [Column 1, lines 25-33]. A digital pheromone map overlays a digital grid onto a geographic area. Aspects of the search system may mark searched cells of the digital pheromone map with an identifier of the search agent that searched the cell and the time that the cell was searched. This information can be used to detect areas that are stale and need to be searched again (e.g., for time-dependent searches), or can be used to detect areas that may need to be searched again when a particular agent is determined to be unreliable (e.g., such as when a faulty sensor is detected) [Column 4, lines 35-42]. The fact that this can be used for time-dependent searches indicates that a set decay rate can be established either as a built-in parameter, or as a result of a level of activity or movement within the dynamic environment).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Eade with wherein the history information comprises path overlay information and pheromone information as taught by Erignac so that a team of robots working together could detect the paths of cooperating robots and either avoid the other robots to prevent collisions, or keep track of where other robots have been so as to not cover the same region multiple times, or re-check areas where the pheromone has gone stale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664